Case 1:20-cv-00537-JAO-WRP Document 39 Filed 05/10/21 Page 1 of 1        PageID #: 186




                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  LINDA KNAPP, et al.           )              CIVIL NO. 20-00537 JAO-WRP
                                )
            Plaintiffs,         )
                                )
       vs.                      )
                                )
  DAVID IGE, et al.             )
                                )
            Defendants.         )
  _____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on April 22, 2021, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

  § 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to

  Dismiss This Action Without Prejudice,” ECF No. 38, is adopted as the opinion

  and order of this Court.

        IT IS SO ORDERED.

        DATED:       Honolulu, Hawai‘i, May 10, 2021.
